GJDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous claim rejection made under 35 U.S.C. 112 (a) as indicated in the Office action dated September 16, 2021 is withdrawn in view of applicant’s remarks. 

The previous claim rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) over Zimmerman et al. (US 5443817 A) as evidenced by Rembiessa et al. (“The impact of pollution on skin and proper efficacy testing for anti-pollutions claims”, Cosmetics 2018) is modified to address amended claims 17 and 18 which require specific amphoteric and anionic surfactant compounds. 
The previous claim rejection made under 35 U.S.C. 102(a)(1) and (a)(2) over Hardy (US 20150313827 A1), published on November 5, 2015) as evidenced by Rembiesa is withdrawn in view of amended claims 17 and 18 which limits the anionic surfactants to specific sulfonates. 
The previous claim rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) over Dong et al. (US 2018/0016524 A1) as evidenced by Rembiesa is withdrawn in view of further consideration. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18, 23, 25-30 and 32-35 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zimmerman et al. (US 5443817, published on August 22, 1995) (“Zimmerman” hereunder) as evidenced by Bio-Terge AS-20 ( Product Bulletin, Stepan, 2012) (“Bio-Terge” hereunder) and Rembiesa et al. (“The impact of pollution on skin and proper efficacy testing for anti-pollutions claims”, Cosmetics 2018, 5, 4; doi;10.3390/ cosmetics 5010004).  
Zimmerman discloses a method of treating skin comprising contacting the skin with a personal care composition comprising a cosmetically acceptable carrier (water) and a surfactant system comprising an amphoteric surfactant (cocoamidopropyl betaine) and an anionic surfactant (Bio-Terge As-40, sodium alpha-olefin sulfonate).  See Table I.   Bio-Terge AS-40 is a sodium C16-18 olefin sulfonate.  See Bio-Terge; instant claim 25. 
The reference teaches that the composition is a cleanser to be applied to the facial skin.  In order to obtain such products or have such products in possession and use them, the user group of the prior art method would have to engage in commercial and industrial activities.  It is also well known that a  majority of human population is 
	In claims 17 and 18, regarding the specific effects of the surfactant composition on lipid peroxidation on the skin, it is well settled in patent law that the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.).  In this case, any effects on lipid peroxidation of the skin when prior art is used must be inherent due to the same structure of the personal care composition used in the same method steps as presently claimed by applicant.  
	 Claims 21-23 and 26 are met as the compositions 1-6 in Table 6 discloses cocoamidopropyl betaine present in 3.3 wt % by the total weight of the composition. 
	Regarding claims 27-29, examples contain 6.8 wt%, 4 wt %, 2.8 wt %, 5.16%, 4.76 wt or 5.16 wt % of the anionic surfactant by the total weight of the composition.  
	Regarding claim 30, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consists essentially of" will be construed as equivalent to "comprises". See MPEP 2111.03, III; PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of” for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of" applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989).  
	Regarding claims 32-34, prior art is free of sulfate-containing surfactants, coco-glucoside or salt thickeners.  Also note that Example 1 is free of any alkyl glucosides.  
	Regarding claim 35, Hardy teaches that the pH of the prior art compositions should be in the range of 4 to 7 and can be easily adjusted as desired with suitable acids or base well known in the art.  See [0091].    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as evidenced by Bio-Terge and Rembiesa as applied to claims 17, 18, 23, 25-30 and 32-35 as above, and further in view of Pluracare L/F Grades Poloxamer: Personal Care (BASF Technical Information, July 2009) (“Pluracare”). 
Although Zimmerman teaches using nonionic surfactants, the reference fails to teach the poloxamer as defined in claim 31. 
Pluracare teaches that block copolymers of propylene oxide and ethylene oxide, poloxamer, are nonionic surfactants that may function as emulsifiers, solubilizers, foam booster, stabilizers and/or thickener/gelling agent and useful in liquid soap, cleansing water or gel, etc in cosmetic applications.  See p. 4-5.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Zimmerman and incorporate to the composition poloxamer as motivated by Pluracare. The skilled artisan would have been motivated to do so, as the latter teaches that the EO-PO block copolymers have a wide range of functions as an emulsifier, solubilizer, foam booster, stabilizers and/or thickener/gelling agent in formulating cosmetic products. Since Zimmerman teaches using nonionic surfactants and Pluracare teaches using the EO-PO block copolymers in cleansing products, by combining the teachings of the references the skilled artisan would have had a reasonable expectation of successfully producing a stable cleansing composition with improved stability, foaming and/or viscosity.   

Response to Arguments
Applicant's arguments filed on December 7, 2021 have been fully considered but they are moot in view of the new grounds of rejections indicated above.


 Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/GINA C JUSTICE/Primary Examiner, Art Unit 1617